                                                                            ·w:1LED
                                                                           OCT~~    20tB
WMG                                                                     ~A. MOORE.UJR., CU!R!<
                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                                        ~    vr
                                                                         ~RT,EDNC
                                                                             I      _DEPCUC


                             EASTERN DIVISION

                                NO.   '-I: I B~ Ct-000&2-
UNITED STATES OF AMERICA

               v.                                      CRIMINAL INFORMATION

ROBERT PAUL MAGLICIC, JR.
LISA CAROL RAYMOND

      The United States Attorney charges that:

                    I.    STATUTORY AND REGULATORY BACKGROUND

                         A.   GENERAL BACKGROUND ON MEDICAID

      1.      Medicaid is a federal health care benefit program that

helps pay for            reasonable    and medically necessary services           for

enrolled. individuals,              referred ·to    herein   as   "beneficiaries."

Medicaid is administered by state governments.                 In North Carolina,

Medicaid is administered by the North Carolina Division of Medical

Assistance      (DMA) .        In   South   Carolina   the   Medicaid program      is

administered by the South Carolina Department of Health and Human

Services (hereinafter "SCDHHS").                 The Medicaid program, DMA, and

SCDHHS are collectively rE!f erred to herein as. "Medicaid."             Medicaid

pays for covered medical services of its beneficiaries, who are

generally low income individuals.


                                             1




           Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 1 of 11
       2.       If qualified, individuals can enroll to become Medicaid

beneficiaries.         At the time of enrollment, a beneficiary receives

a unique alphanumeric tode that is issued by the program.                           This

code    is    known as     a    Medicaid Identification Number.            Similar to

traditional        insurance,         beneficiaries    may    use     their   Medicaid

Identification Numbers to receive covered medical.services.

       3.       Medicaid beneficiaries            receive   services     from medical

practi ti one rs and companies· ref erred to as Medicaid "providers."

Once a provider enters into a contract with Medicaid, the program

issues a unique· number to the provider,                    known as ..the "provider

number."       Providers       must   also    obtain   a· . federal    identification

number,      known as National Provider Identifier,                 or "NPI" number.

All Medicaid providers must certify that they will only bill the

government for services that they actually render.

       4.      After a provider         rende~s   a covered·medical service to a

Medicaid beneficiary,             the   provider     may bill    Medicaid     for   the

reasonable and neces_sary costs of the service.                     To bill.. Medicaid,

providers generally send an electronic claim to a processor for

the    program.        Providers        may   also   hire    billing    companies    or

contractors to perform the task of submitting claims to Medicaid

for payment;        however,      the provider is responsible for ensuring

that the programs are only billed for services that the provider

                                              2




             Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 2 of 11
actually renders.

        5.      In   each    claim       transmission,      the   provider must . enter

truthful information concerning the services it performed.                               The

claim transmission generally includes, but is not limited to, the

date of the alleged service, the Medicaid Identification Number of

the     beneficiary,        the    nature    of    the   service       rendered,   and   the

provider number.            Providers are not required to send in copies of

medical records or other forms of proof to justify the claim.                            The

electronic claim is generally all                    that    is   required to      receive

payment from Medicaid:

        6.       While Medicaid claim processors may reject a claim if,

for example,         the provider or beneficiary is not enrolled,                    claim

processors do not generally contact the beneficiary or provider

before payment is made to confirm that the billed services were

actually provided.                Th~y    also do not       typically review medical

records       or other underlying            documentation        to    substantiate     the

billed services.            Instead,       Medicaid presumes the truth of each

claim,       and generally pays providers for the services that they .

bill.        In other words,         Medicaid entrusts its providers to only

submit claims for the services that they actually perform.

        7.      Although Medicaid does not generally scrutinize claims

before payment, Medicaid retains the right to audit providers after

                                               3




             Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 3 of 11
payment has been made.               As such, providers are obligated to retain

original source records, such as medical records, charts, or other

documents, that tend to show the nature of the services actually

rendered by the          provider.         In the     event    that    Medicaid agents

,discover      that     an    electronic     claim     is    not    supported     by   the

underlying documentation, the              prog~am    may recoup those funds from

the provider, or impose other sanctions.

                   B.        COVERAGE FOR BEHAVIORAL HEALTH SERVICES

        8.     Some     of     the    services     covered    by      Medicaid    include

Behavioral        Health      Services     ("BHS"),    which       include     behavioral

modification and psychotherapy.

        9.     As ' with other covered services,              a provider of BHS is

required by Medicaid to maintain                 clin~cal    service notes and other

medical records for a period of five years in order to document

and substantiate any reimbursement requested from Medicaid.                            Not

only are the clinical service notes a requirement under Medicaid

policy, they are necessary to ensure that these recipients receive

the care that the Medicaid funds are designated to provide,                             by

giving an account of the               effic~cy    of the individualized plan of

care.

        10.    Minimum       documentation       requirements      for   BHS   generally

consist of a full clinical 9ervice note for each date of service,

                                             4




             Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 4 of 11
written and signed by the           clinician who provided the                  service.

Medicaid policy· requires that service notes include the following:

       •   Patient name
       •   Service record number
       •   Medicaid identification number
       •   Service provided
       •   Date of service
       •   Place of service
       •   Type of contact (face-to-face, telephone call, collateral)
       •   Purpose of the contact (tied to the· specific goals in the
           plai:i)
      .•   Description of the provider's interventions
       •   Amount of time spent performing the service
       •   Description of the effectiveness of the interventions in
           meeting the recipient's specified goal~ as outlined in the
           individualized plan of care.
       •   Signature of the individual providing the service.

                           II.    FACTUAL BACKGROUND

       11.    During times material to this Information, S.S. was an

individual     who    operated numerous         mental    and behavioral          health

services companies in North and South Carolina.                      These companies

included, but were not limited to Carolina Support Services LLC

( "CSS") , and Southern Support Services, LLC                 ("SSS")          CSS was a

Medicaid provider that purported to render BHS to children in

various counties within North Carolina, including counties within

the   Eastern District       of   North       Carolina.       SSS    was   a    Medicaid

provider     that    purported to    render BHS          to   children     in various

counties within the District of South Carolina.

      12.    A.B. worked for S.S. at CSS and SSS.                   A.B. had masters

                                          5




           Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 5 of 11
degrees           in     business        administration           and    education,            and     an

undergraduate degree in accounting.                          A.B. also had experience in

billing Medicaid for BHS.

        13.       ROBERT MAGLICIC was the Regional Director of Operations

for various providers owned or managed by S.S., including CSS and

SSS.      ROBERT MAGLICIC worked ·from various locations,                                   including

North Carolina, South Carolina, and Florida.

        14.       LISA RAYMOND was the Corporate Office Manager for CSS

and SSS.               RAYMOND· worked primarily             in    the       off ices     of    CSS    in

Greenville, North Carolina.

        15.       By in or about November of 2014, S.S. had caused SSS to

bill    Medicaid           for    more    than   $339, 107 .18          in   BHS     that      had    not

actually been rendered by SSS.                        In November of .2014,               a Medicaid

case    reviewer          contacted employees· of              SSS      for    the      purposes       of

conducting an audit of medical records supporting BHS billings to

Medicaid.         · MAGLICIC, RAYMOND, and A.B. caused medical records to

be     fabricated          to    support    prior      BHS    billings         to    the       Medicaid

program.

        16.       On or about March 26, 2015 a Medicaid case reviewer in

South Carolina             conducted an onsite visit                    to SSS       to    conduct      a

Medicaid audit.                  Specifically,    the reviewer requested that SSS

produce       a        sample    of   160 .Patient      medical          records,         to    include

                                                  6




          Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 6 of 11
 individual plans of care, assessments, consent forms, and clinical

 service notes.           Even though no such plans of care,                      assessments,

 and clinical service notes existed, an SSS staff member told the

 reviewer       that      the    clinical        service      notes        were    maintained

 electronically and that they would be dropped off with the South

 Carolina Medicaid program within 48 hours.

         17.    Thereafter, between March 27, 2015 and March 30, 2015,

·A.H.,      MAGLICIC,      RAYMOND, . and            others   conspired       to     fabricate

 clinical services notes relating to the 160 patient medical records

 to make it appear that the services had actually been performed.

         18. ·To carry out the scheme, MAGLICIC, RAYMOND,                          and others

 created. a      series     of      fake    personnel ·files          by    using    personal

 information and data from employees of CSS.                          MAGLICIC,       RAYMOND,

and A. B .. then conspired to create fake service clinical service

notes. using the stolen employee data.                    RAYMOND was responsible for

affixing the stolen employee's signature onto the patient medical

records as       though they had performed the work and written the

clinical service notes.

         19·.   On   or    .about     March      30,     2015,   MAGLICIC          personally

delivered the fraudulent clinical service notes to Medicaid.                                In

total,      MAGLICIC      supplied         the   South    Carolina     Medicaid       program

approximately 160 fraudulent patient medical records to the South

                                                 7




            Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 7 of 11
Carolina Medicaid program.               The   fraudulent   notes    purported to

justify approximately $34,646.69 worth of Medicaid expenditures

paid to SSS.

                                  COUNT ONE
                    Conspiracy to Commit Health Care Fraud
                               18 u.s.c. § 1349

       20.     Introductory Paragraphs 1 through 19 are realleged and

incorporated by reference into this Count.

                                     The Conspiracy

       21.     Beginning at a time unknown, but no later t.han November

1, 2014, _and continuing through in or March 30, 2017, within the

Eastern District of North Carolina and elsewhere, the defendants

ROBERT MAGLICIC and LISA RAYMOND, did knowingly combine, conspire,

confederate,       and agree with others known to the United States

Attorney, to commit offenses against the United States, to wit, to

knowingly and willfully execute. and . attempt to execute a scheme

and artifice to:         ( 1)   defraud a heal th care benefit program,         to

wit,   Medicaid,      and   (2)    obtain by means of materially false and

fraudulent pretenses,             representations,    and promises,    any of the

money or property owned by,             and under the custody or control of

said health care benefit program; in connection               ~ith    the delivery

of and payment for health care benefits,               items, and services,     in

violation of Title 18, United States Code, Section 1347.

                                           8




             Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 8 of 11
                          Purpose of the Conspiracy

     22.      It was the purpose of the conspiracy for SSS, S.S., A. B.,

ROBERT MAGLICICA,       and LISA RAYMOND,           and other conspirators,         to

benefit from the creation and submission of false medical records

to the South Carolina Medicaid program.

                                       Overt Acts

     23.     In furtherance        of    the   conspiracy,   and   to    effect    the

objects thereof, there were committed in the Eastern District of

North Carolina various overt acts,              including, but not limited to

the following:

     a.)     A member of the conspiracy gathered a list of patient

medical     records   to be    fabricated for delivery to the Medicaid

program;

     b.)     A member     of     the    conspiracy     acquired    personnel      file

information from CSS for use on SSS patient medical records;

     c.)     A member of the conspiracy fabricated patient medical

records and clinical service notes corresponding with dates of

service previously billed to the Medicaid program;

     d.)       A member     of    the     conspiracy    affixed    an    electronic

signature to the fabricated patient medical records; and

     e.)     A member    of. the        conspiracy delivered       the   fabricated

patient medical records to the Medicaid program.

                                          ·9




           Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 9 of 11
        All in violation of Title 18,             United States Code,       Section

1349.

                                 FORFEITURE NOTICE

        Each    named    defendant   is       given   notice   that   all   of     the

defendant's interest in all property specified herein is subject

to forfeiture.

        Upon conviction of the offense set forth in Count One of the

Information,       the defendant shall          forfeit   to the United States;

pursuant to Title 18, United States Code,                 Section 982(a) (7)       and

Title 18, United States Code, Section 981 (a) (1) (C), the latter as

made applicable by· 28 U.S.C ..           §   2641 (c),   any property,     real      or

personal, that constitutes or is derived, directly or indirectly,

from gross proceeds traceable to the commission of the offense.

        The forfeitable property includes, but is n9t limited to, the

gross proceeds personally obtained by each defendant.

    ·If       any ·of   the   above-described forfeitable        pr.operty,      as   a

result of any act or omission of a defendant --

        (1)    ·cannot be located upon the exercise of due diligence;

        (2)    has been transferred or sold to,            or deposited with,         a

               third party;

        (3)    has been placed beyond the jurisdiction .of the court;

        (4)    has been substantially diminished in value; or

                                          10




          Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 10 of 11
     (5)     has been commingled with other property which cannot be

             divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States     Code,   Section ·853 (p),    to   seek   forfeiture   of    any   other

property of said defendant up to the value of the                     forfeitable

property described above.



                                       ROBERT J.




                                                                      Attorney




                                        11




         Case 4:18-cr-00062-BO Document 5 Filed 10/26/18 Page 11 of 11
